Case 19-24789-CMB       Doc 51    Filed 08/24/20 Entered 08/24/20 14:30:20           Desc Main
                                 Document      Page 1 of 6




                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:                                     )       Bankruptcy 19-24789 CMB
                                           )
KEVIN DAVID TOLEJKO                        )
                                           )
              Debtor.                      )       Chapter 13
                                           )
______________________________             )
PENNYMAC LOAN SERVICES,                    )
LLC,                                       )
                                           )
              Movant,                      )
                                           )
       v.                                  )
                                           )
KEVIN DAVID TOLEJKO                        )
                                           )
               Respondent.                 )
                                           )
                And                        )
                                           )
JANESSA R. LEITH AND                       )
RONDA J. WINNECOUR,                        )
TRUSTEE                                    )
                                           )
              Additional                   )
              Respondents.                 )



  DEBTOR'S AND CO-DEBTOR'S RESPONSE TO MOTION OF PENNYMAC LOAN
   SERVICES, LLC, FOR RELIEF FROM THE AUTOMATIC STAY AND THE CO-
                             DEBTOR STAY


       And now comes the Respondent, hereinafter Debtor and Co-Debtor, by and through their

attorneys Joseph P. Nigro, Esquire and Nigro and Associates, LLC and respectfully represent as

follows:


                                    Motion for Order, Page 1
Case 19-24789-CMB          Doc 51    Filed 08/24/20 Entered 08/24/20 14:30:20           Desc Main
                                    Document      Page 2 of 6




       1. The averments set forth in Paragraph 1 of the Movant's Motion are admitted.



       2. The averments set forth in Paragraph 2 of the Movant's Motion are



       3. The averments set forth in Paragraph 3 of the Movant's Motion is admitted to the

extent that the averments refer to a document that speaks for itself. To the extent the averments

differ from the information set forth in said document the averments are denied.



       4. The Debtor and Co-Debtor is without sufficient information and knowledge to form a

belief as to the veracity of the information set forth in Paragraph 4 as to what the Movant has

instituted or wishes to institute. Therefore, the averments are denied. By way of further

response the Movant has granted the Debtor a forbearance on the payment of the mortgage.

Attached is Exhibit "A".



       5. The Debtor and C0-Debtor is without sufficient information and knowledge to form a

belief as to the veracity of the information set forth in Paragraph 5 of the amount due on the

Mortgage since a breakdown was not included with the Movant's Motion. Therefore, the

averments are denied.



       6. The averments set forth in Paragraph 6 of the Movant's Motion is admitted in part and

denied in part. I




                Motion for Order to Pay Trustee Pursuant to Wage Attachment, Page 2
Case 19-24789-CMB         Doc 51    Filed 08/24/20 Entered 08/24/20 14:30:20              Desc Main
                                   Document      Page 3 of 6




       7. The Debtor and C0-Debtor is without sufficient information and knowledge to form a

belief as to the veracity of the information set forth in Paragraph 7 regarding the post-petition

arrearage since a breakdown was not included with the Movant's Motion. Therefore, the

averments are denied.



       8. The averments set forth in Paragraph 8 of Movant's Motion is admitted. By way of

further response the debtors had obtained an Order of Court to attach the monthly Plan

Payments. The Order was signed by the Court on February 19, 2020. The Wage Attachment

Order submitted the Order to the Employer on February 24, 2020.



       9. The averments set forth in Paragraph 9 of the Movant's Motion is admitted. By way

of further response the debtors had obtained an Order of Court to attach the monthly Plan

Payments. The Order was submitted to the Employer.



       10. The averments set forth in Paragraph 10 of the Movant's Motion are admitted. By

way of further response the Fair Market Value is based on the value assigned by the Beaver

County Board of Assessors.



       11. The averments set forth in Paragraph 11 of the Movant's Motion represent

conclusions of law for which a response is not required. To the extent a response is required the

averments are denied.




                Motion for Order to Pay Trustee Pursuant to Wage Attachment, Page 3
Case 19-24789-CMB         Doc 51    Filed 08/24/20 Entered 08/24/20 14:30:20              Desc Main
                                   Document      Page 4 of 6




       12. The averments set forth in Paragraph 12 of the Movant's Motion represent

conclusions of law for which a response is not required. To the extent a response is required the

averments are denied.



       13. The Debtor and C0-Debtor is without sufficient information and knowledge to form

a belief as to the veracity of the information set forth in Paragraph 13 regarding the filing of a

foreclosure action. Therefore, the averments are denied.



       14. The averments set forth in Paragraph 14 of the Movant's Motion represents

conclusions of law for which no response is required. To the extent a response is required the

averments are denied.



       15. The averments set forth in Paragraph 15 of the Movant's Motion represents

conclusions of law for which no response is required. To the extent a response is required the

averments are denied. By way of further response the Movant has granted the Debtor a

forbearance.



       16. The averments set forth in Paragraph 16 of the Movant's Motion represents

conclusions of law for which no response is required. To the extent a response is required the

averments are denied.




                Motion for Order to Pay Trustee Pursuant to Wage Attachment, Page 4
Case 19-24789-CMB       Doc 51     Filed 08/24/20 Entered 08/24/20 14:30:20           Desc Main
                                  Document      Page 5 of 6




       WHEREFORE, the Debtor hereby requests this Honorable Court to deny the Movant's

Motion for Relief from Stay.



                                AFFIRMATIVE DEFENSES



       17. Paragraphs 1 through 16 are hereby incorporated as though fully set forth herein.



       18. The Debtor had obtained a Wage Attachment Order signed by the Court on February

19, 2020 to attach the Debtor's wages and to forward them to the Chapter 13 Trustee. The Order

was sent to the Employer on February 24, 2020.



       19. The Debtor had confirmed with the Employer that the Wage Attachment Order was

received and would proceed to send the payments to the Chapter 13 Trustee. Despite said

assurances the Employer failed to make the required monthly payments.



       20. The Debtor will be amending its Chapter 13 Plan to make up for the arrearage.



       21. The Debtor has sent a payment to the Chapter 13 Trustee on August 12, 2020.



       22. On Friday, August 21, 2020 the Debtor received a letter from the Movant, granting

the Debtor a mortgage forbearance. See Exhibit "A".



       20. The Movant has failed to state a cause of action for which relief can be granted.


               Motion for Order to Pay Trustee Pursuant to Wage Attachment, Page 5
Case 19-24789-CMB       Doc 51    Filed 08/24/20 Entered 08/24/20 14:30:20           Desc Main
                                 Document      Page 6 of 6




       21. A payment has been sent to the Chapter 13 Trustee whenever the Debtor discovered

that the Employer had not sent any payments.



       WHEREFORE, Movants respectfully requests that this Court enter denying the Movant's

Motion for Relief from Stay.



                                                    Respectfully submitted,



08/24/2020                                          /s/ Joseph P. Nigro
Date                                                JOSEPH P. NIGRO, ESQUIRE
                                                    PA I.D. NO. 47810
                                                    Attorney for the Debtor

                                                    NIGRO & ASSOCIATES, LLC
                                                    1330 Old Freeport Road, Suite 3BF
                                                    Pittsburgh, PA 15238
                                                    (412) 471-8118
                                                    email:nigroj@verizon.net




               Motion for Order to Pay Trustee Pursuant to Wage Attachment, Page 6
